84693: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20674: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84693


Short Caption:MITCHELL VS. THE FIRST JUD. DIST. CT.Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial DistrictClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerChad Windham Mitchell
					In Proper Person
				


RespondentThe First Judicial District Court of the State of Nevada, in and for the County of Carson CityJason Woodbury
							(Carson City District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/10/2022Filing FeeFiling Fee due for Petition. (SC)


05/10/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibit attached) (SC)22-14890




05/10/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-14893




05/10/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-14895




05/17/2022Letter/IncomingFiled Proper Person Letter in regards to Court's expectations for the Proof of Service. (SC)22-15642




05/17/2022Notice/IncomingFiled Proper Person Notice. "Prima Facie Financial Statement". (SC)22-15643




05/25/2022Letter/IncomingFiled Proper Person Letter. (SC)22-16649




06/07/2022Letter/IncomingFiled Proper Person Appellant's Letter Regarding Docket Nos. 84783 and 84693.  Nos. 84783/84693.  (SC)22-18063




06/16/2022Order/ProceduralFiled Order Waiving Filing Fee. On May 17, 2022, petitioner filed a "Prima Facie Financial Statement."  The document is construed as a motion to proceed in forma pauperis and the motion is granted.  No filing fee is due in this matter.  (SC)22-19111




06/24/2022Notice/IncomingFiled Appellant's Proper Person Declaration of Emergency for Pending "Writ of Mandamus". (SC)22-20132




06/29/2022Order/ProceduralFiled Order. Petitioner has filed a notice that since the dismissal of his appeal in Docket No. 84783, Mitchell v. Carson City Sheriff's Office (Order Dismissing Appeal, June 9, 2022), the instant petition for a writ of mandamus has become an emergency. This court will resolve this petition as expeditiously as the court's calendar permits. (SC)22-20525




06/30/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[We take no action on appellant's pro per letters filed on May 17, 2022, May 25, 2022, and June 7, 2022.]  RP/JH/LS  (SC)22-20674




07/13/2022Filing FeeRehearing Filing Fee Waived. In Forma Pauperis. (SC)


07/13/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. "Petition for Reconsideration" (SC)Y22-22097





Combined Case View